EXHIBIT MIAMI GARDENS SQUARE ONE, INC. AND STELLAR MANAGEMENT CORPORATION COMBINED FINANCIAL STATEMENTS Nine Months Ended September 30, 2007 and Year Ended December 31, 2006 Table of Contents Report of Independent Registered Public Accounting Firm 1 Audited Combined Financial Statements: Combined Balance Sheets 2 Combined Statements of Income 3 Combined Statements of Changes in Stockholders’ Equity 4 Combined Statements of Cash Flows 5 Notes to Combined Financial Statements 6 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Stockholders of Miami Gardens Square One, Inc. and Stellar Management Corporation We have audited the accompanying combined balance sheets of Miami Gardens Square One, Inc. and Stellar Management Corporation as of September 30, 2007 and December 31, 2006, and the related combined statements of income, changes in stockholders’ equity, and cash flows for the nine months ended September 30, 2007 and the year ended December 31, 2006.These combined financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these combined financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the combined financial statements referred to above present fairly, in all material respects, the combined financial position of Miami Gardens Square One, Inc. and Stellar Management Corporation as of September 30, 2007 and December 31, 2006, and the combined results of their operations and their cash flows for the nine months ended September 30, 2007 and the year ended December 31, 2006 in conformity with accounting principles generally accepted in the United States of America. /s/
